Citation Nr: 0207279	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  94-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of transitional cell carcinoma of the bladder for 
the period from December 1, 1991, through March 22, 1993.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of transitional cell carcinoma of the bladder for 
the period from April 1, 1994, through January 1, 1996.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of transitional cell carcinoma of the bladder for 
the period from July 1, 1997, through October 28, 1997.

4.  Entitlement to an evaluation in excess of 40 percent for 
residuals of transitional cell carcinoma of the bladder for 
the period beginning October 1, 2000.

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1965 to November 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  When the case was before the Board in 
October 1996, several issues were decided, while the issue of 
entitlement to a compensable initial evaluation for 
transitional cell carcinoma of the bladder was remanded to 
the RO for additional development.  While the case was in 
remand status, the RO evaluated the disability as follows:  
10 percent for the period from December 1, 1991, through 
March 22, 1993; 100 percent for the period from March 23, 
1993, through March 31, 1994; 10 percent for the period from 
April 1, 1994,  through January 1, 1996; 100 percent for the 
period from January 2, 1996, through June 30, 1996; 20 
percent for the period from July 1, 1997 through October 28, 
1997; 100 percent for the period from October 29, 1997, 
through September 30, 2000; and 40 percent beginning 
October 1, 2000.  The Board has framed the initial evaluation 
issues accordingly.

In addition, while the case was in remand status, the veteran 
perfected an appeal of a July 2000 rating decision denying 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  The veteran was also 
provided a statement of the case on the issue of entitlement 
to service connection for tinnitus and informed of the 
requirement that he submit a substantive appeal in response 
to the statement of the case to perfect his appeal with 
respect to this new issue.  Since the issue was not 
thereafter addressed in any written communication from the 
veteran or his representative, the Board has concluded that 
the veteran is not currently seeking appellate review with 
respect to this issue.

The Board also notes that in connection with his appeal the 
veteran testified before a member of the Board in 1996; that 
member has since left the Board.  The law requires that the 
member of the Board who conducts a hearing on an appeal 
participate in any decision made on that appeal.  See 38 
U.S.C.A. § 7102 (West 1991); 38 C.F.R. § 20.707 (2001).  
Accordingly, the Board notified the veteran of his right to a 
further Board hearing.  In May 2002, the veteran responded 
that he does not desire to attend another hearing.


REMAND

The veteran is in receipt of staged ratings for his 
transitional cell carcinoma of the bladder, status post 
transurethral resection of bladder tumor.  He last underwent 
VA examination specific to his residuals in August 1999.  
Since that time he argues that he experiences residuals in 
the form of a voiding dysfunction that requires the wearing 
absorbent materials, changed three times daily.  The RO 
assigned a 40 percent evaluation for voiding dysfunction, 
effective October 1, 2000, based on consideration of undated 
and unsigned statements in the claims file (stated to be 
possibly from the Social Security Administration (SSA)) and a 
private medical report statement in October 1998.  

The claims file contains a decision from the SSA, awarding 
the veteran benefits effective from October 31, 1995, based 
on disabilities to include his cell carcinoma.  No 
accompanying medical records are associated with that 
decision.  Furthermore, there does not appear to be 
contemporary evidence relevant to the status of the veteran's 
bladder cancer or residuals thereof, to include voiding 
problems.  

Furthermore, the veteran has not been provided a current VA 
examination to determine the impact of his other service-
connected disabilities on his ability to obtain and maintain 
substantially gainful employment.  

The Board also believes that the veteran's correspondence of 
November 2001 raises the issues of entitlement to a 
compensable evaluation for cluster headaches, and entitlement 
to service connection for degenerative joint disease of the 
knees, elbows and back, as well as the issue of whether new 
and material evidence has been presented to reopen a claim 
for service connection for sinus disability.  These issues 
have not been addressed by the RO.  Since the veteran's claim 
for a total rating is based in part upon impairment 
associated with these currently non service-connected 
disabilities, these matters should be addressed by the RO 
before the Board decides the total rating issue.  

In light of these circumstances, this case is REMANDED to the 
RO for the following:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all medical care providers 
who have treated or evaluated him in 
recent years for any currently service-
connected disability.  He should also be 
requested to provide the names, addresses 
and approximates dates of treatment or 
evaluation for all medical care providers 
who have treated or evaluated him at any 
time since service discharge for sinus 
disability or degenerative joint disease.  
After the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain all indicated 
records that are not already associated 
with the claims files.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding records.


3.  The RO should obtain from the SSA the 
record upon which its award of disability 
benefits to the veteran was based.

4.  Then, the RO should arrange for the 
veteran to be afforded an examination by 
a physician with appropriate expertise to 
determine the nature and extent of all 
current impairment from the residuals of 
the veteran's transitional cell carcinoma 
of the bladder.  The claims folders must 
be made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.  

The examiner should comment on the 
severity of any current voiding 
dysfunction, urinary frequency, 
obstructed voiding or urinary tract 
infections determined to be residual to 
the veteran's bladder cell carcinoma and 
treatment therefor.  Specifically, it 
should be noted whether the veteran 
requires the use of absorbent materials, 
how often such need to be changed, how 
many times he wakens to void at night, 
his daytime voiding interval, and whether 
any catheterization and/or drug therapy 
is required.  The examiner should also 
note whether there has been any 
recurrence of bladder cancer or the 
nature and severity of any other 
currently manifested residuals of the 
cancer.  The examiner should also provide 
an opinion concerning the impact of the 
disability on the veteran's ability to 
obtain and maintain substantially gainful 
employment.  The rationale for all 
opinions expressed also must be provided.

5.  The veteran should also be afforded 
appropriate VA examination(s) to 
determine the current nature and extent 
of all impairment due to the veteran's 
other service-connected disabilities.  
The claims folders must be made available 
to and reviewed by the examiner(s).  Any 
indicated studies should be performed.  
The examiner(s) must provide an opinion 
concerning the impact of the service-
connected disabilities on the veteran's 
ability to obtain and maintain 
substantially gainful employment.  The 
rationale for all opinions expressed must 
also be provided.

6.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of any degenerative joint 
disease of the veteran's knees, elbows 
and back.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The examiner should 
identify all functional impairment due to 
any currently present degenerative joint 
disease of these joints, and express an 
opinion concerning the impact of the 
degenerative joint disease on the 
veteran's ability to obtain and maintain 
substantially gainful employment.  In 
addition based upon the examination 
results and the review of the claims 
folders, the examiner should provide an 
opinion concerning the etiology of any 
currently present degenerative joint 
disease of these joints, to include 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was caused or 
chronically worsened by service-connected 
disability.  The rationale for all 
opinions expressed must also be provided. 

7.  Then, the RO should undertake any 
other indicated development, adjudicate 
the issues of entitlement to service 
connection for degenerative joint disease 
of the knees, elbows and back; 
entitlement to a compensable evaluation 
for cluster headaches, and whether new 
and material evidence has been presented 
to reopen a claim of entitlement to 
service connection for sinus disability.  
The RO should also readjudicate the 
initial evaluation issue on appeal, and 
if not rendered moot, the claim for a 
total rating based on unemployability.  

8.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.  If a timely 
notice of disagreement is received with 
respect to any other matter, to include 
the decision(s) on any of the new issues 
discussed above, the veteran should be 
provided a statement of the case and 
informed of the requirements to perfect an 
appeal with respect to the issue(s) 
addressed therein.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the issues the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


